SCHOONOVER, Judge.
The husband, Charles T. Protomaster, III, appeals from a final judgment of dissolution of marriage. We affirm.
In addition to dissolving the parties’ marriage, the trial court made an equitable distribution of their property and ordered the husband to pay $150 per week permanent periodic alimony. The husband does not contest the division of the marital assets and obligations. He does, however, contend that the trial court erred by awarding the wife permanent periodic alimony rather than ordering him to pay, as rehabilitative alimony, the $584 total monthly payments on the first and second mortgages on the home awarded to the wife. We disagree.
A trial court's exercise of its discretionary power in fashioning a final judgment in a dissolution of marriage action is subject only to the test of reasonableness, i.e., if reasonable men could differ as to the propriety of the action taken by the trial court, then the action is not unreasonable, and there can be no finding of an abuse of discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). In reviewing a trial court’s disposition of property and award of alimony, our responsibility is to determine from the admitted facts, or the facts taken most favorably to the prevailing party, whether the rules of law were applied correctly and whether the trial court’s discretionary authority was reasonably exercised under the test set forth in Canakaris. Walter v. Walter, 464 So.2d 538 (Fla.1985). We not only find that the rules of law were properly applied in this case but that the trial court’s award of permanent rather than rehabilitative alimony meets the Canakaris reasonableness test.
The trial court, furthermore, did not err in requiring the husband to make the alimony payments to the wife rather than allowing the husband to make mortgage payments directly to the holders of the mortgages. Authority to choose the method of payment of alimony was granted to the court, not the parties, by section 61.08, Florida Statutes (1985). Caidin v. Caidin, 367 So.2d 248 (Fla. 3d DCA 1979), cert. denied, 381 So.2d 765 (Fla.1980).
AFFIRMED.
SCHEB, A.C.J., and HALL, J., concur.